NO. 12-19-00004-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

 JAMES J. WHITE,                                   §      APPEAL FROM THE 241ST
 APPELLANT

 V.                                                §      JUDICIAL DISTRICT COURT

 LARRY SMITH, IRA EARLS AND FNU
 BENSON,                                           §      SMITH COUNTY, TEXAS
 APPELLEES

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed for want of jurisdiction. Appellant, James J. White, filed a
pro se notice of appeal to challenge the trial court’s judgment in favor of Appellees. On November
6, 2018, White filed a motion to modify the judgment. His notice of appeal, filed on January 2,
2019, states that his motion to modify extended the time for filing a notice of appeal to ninety days
following signing of the judgment. Also, on January 2, this Court notified White that his notice
of appeal does not show the jurisdiction of this Court, i.e., there was no notice of appeal filed
within the time allowed by the rules of appellate procedure and no timely motion for an extension
of time to file the notice of appeal. See TEX. R. APP. P. 26.1, 26.3. We informed White that his
appeal would be dismissed unless the information was amended on or before January 14 to show
this Court’s jurisdiction. On January 17, White filed a response stating that he is “within the
allowable time to perfect his appeal.” We disagree.
       Under the rules of appellate procedure, the notice of appeal must be filed within thirty days
after the judgment is signed. See TEX. R. APP. P. 26.1. The notice of appeal must be filed within
ninety days after the judgment is signed if a party timely files a motion to modify the judgment.
See TEX. R. APP. P. 26.1(a)(2). A motion to modify shall be filed prior to or within thirty days
after the judgment is signed. See TEX. R. CIV. P. 329b(a), (g). Rule 26.3 provides that a motion
to extend the time for filing a notice of appeal must be filed within fifteen days after the deadline
for filing the notice of appeal. TEX. R. APP. P. 26.3.
         In this case, because the trial court signed the judgment on September 12, 2018, White was
required to file his motion to modify no later than October 12. See TEX. R. CIV. P. 329b(a), (g).
He did not file his motion until November 6, 2018; thus, the motion was untimely and did not
serve to extend the appellate deadline for filing a notice of appeal. See TEX. R. CIV. P. 329b(a),
(g); see also TEX. R. APP. P. 26.1(a)(2). For this reason, White’s notice of appeal was due on or
before October 12 and any motion to extend the deadline for filing a notice of appeal was due on
or before October 29. See TEX. R. APP. P. 4.1 (computing time). Because Appellant filed his
notice of appeal after the October 12 deadline and he did not seek an extension, his notice of appeal
is untimely. Accordingly, we dismiss Appellant’s appeal for want of jurisdiction. See TEX. R.
APP. P. 42.3(a).
Opinion delivered January 23, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)



                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          JANUARY 23, 2019


                                         NO. 12-19-00004-CV


                                JAMES J. WHITE,
                                     Appellant
                                        V.
                     LARRY SMITH, IRA EARLS AND FNU BENSON,
                                     Appellees


                                 Appeal from the 241st District Court
                         of Smith County, Texas (Tr.Ct.No. 16-0130-C/B)

                    THIS CAUSE came on to be heard on the appellate record, and the same being
considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and that the
appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision be
certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.